Case 5:20-cv-02619-JAK-KK Document 16 Filed 01/25/21 Page 1 of 2 Page ID #:223




1

2

3

4

5

6

7

8

9
                        UNITED STATE DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12   ANNA GONZALEZ, an individual,     )       Case No.: 5:20-cv-02619-JAK-KK
                                       )
13
                     Plaintiff,        )       ORDER RE JOINT STIPULATION
14                                     )       TO VOLUNTARILY REMAND
15
           vs.                         )       CASE BACK TO STATE COURT
                                       )       (DKT. 13)
16                                     )
17   RELISH LABS, LLC, a corporation;  )       JS-6
     HOME CHEF, a corporation; ANNE    )
18
     SWENSON, an individual; JESSICA   )
19   GARCIA, an individual; MARIA      )
     GALLARDO, an individual; and DOES )
20
     1 through 20, inclusive,          )
21                                     )
22
                     Defendants.       )
                                       )
23

24
           Based on a review of the Joint Stipulation to Voluntarily Remand Case Back
25

26   to State Court (the “Stipulation” (Dkt. 13)), sufficient good cause has been shown
27
     for the requested relief. Therefore, the Stipulation is APPROVED, and this action
28
Case 5:20-cv-02619-JAK-KK Document 16 Filed 01/25/21 Page 2 of 2 Page ID #:224




1    is remanded to the San Bernardino County Superior Court, case number CIV DS
2
     20161747.
3

4    IT IS SO ORDERED.
5

6

7

8    Dated: January 25, 2021              ________________________________
9                                         John A. Kronstadt
                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
